DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/05/2021 is in compliance with the provisions on 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Objections
Claim 1 objected to because of the following informalities:  
In claim 1, line 1, change “Image capture control system” to “An image capture control system”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a zone selection device” in claim 5.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim 12 recite functional language “wherein the image capture control system is configured to modulate the received audio data based on the active imaging zone which has been selected”. This functional language has the effect of limiting the claim scope to require modulating the received audio data based on the active imaging zone which has been selected. The recited function does not follow from the structure of the claim, i.e. “circuitry”. Thus one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim.  See MPEP 2173.05(g).

Claim 13 recite functional language “wherein the image capture control system is further configured to time stamp the received image data, the received audio data and a result of the processing performed on the capture image data, and further configured to store the time stamped data in a storage”. This functional language has the effect of limiting the claim scope to require time stamping the received image data, the received 

Claim 14 recite functional language “wherein the image capture control system is further configured to construct an output file, the output file comprising time stamped image and/or audio data from the imaging environment, and insert time stamped auxiliary information into the output file at a location identified based on a comparison of the time stamps of the image and/or audio data with the time stamp of the auxiliary information”. This functional language has the effect of limiting the claim scope to require constructing an output file, the output file comprising time stamped image and/or audio data from the imaging environment, and inserting time stamped auxiliary information into the output file at a location identified based on a comparison of the time stamps of the image and/or audio data with the time stamp of the auxiliary information.  The recited function does not follow from the structure of the claim, i.e. “circuitry”. Thus one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim.  See MPEP 2173.05(g).

Applicant may overcome the above rejection by amending the claim to specify a particular structure which performs the claimed function, provided such an amendment 
Examiner’s Note: Examiner suggests amending the claims 5 and 12-14 to recite “wherein the circuitry is further configured to…” to state that the circuitry is the structure that is performing the claimed functions.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lavelle (US 9,270,941 B1).


receive image data of an imaging environment from an image capture device (Lavelle, Fig. 2, wide angle camera sensor 210, pan and tilt camera sensor 220, (Lavelle, Fig. 2, Column 7, Lines 18-59); 
identify a selection of a first imaging zone of a plurality of pre-configured imaging zones within the imaging environment as an active imaging zone (Lavelle, Column 8, Lines 1-14, Column 11, Lines 5-17, “predefined location”); 
control the image capture device based on the identification of the active imaging zone to capture image data of the active imaging zone (Lavelle, Column 8, Lines 1-14); and 
perform processing on the captured image data of the active imaging zone based on the active imaging zone which has been selected (Lavelle, Column 1, Lines 36-45, Column 10, Lines 47-67, Processing of the captured image data may be the correcting, encoding or transmission of the image data. The processing is based on the captured image data which is based on the active imaging zone which has been selected.), 
wherein the identification of a selection of the active imaging zone is based on an analysis of the received image data (Lavelle, Column 8, Lines 1-14, Column 11, Lines 5-17).
Claims 18 and 19 are rejected for the same reasons as claim 1.



Regarding claim 4, Lavelle teaches the image capture control system according to Claim 1 (see claim 1 analysis), wherein the analysis of the received image data comprises an identification of a visual marker within the imaging environment (Lavelle, Column 8, Lines 1-14, Column 11, Lines 5-17, The particular user is a visual marker.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. (US 2007/0081080) in view of Lavelle (US 9,270,941 B1).


receive image data of an imaging environment from an image capture device (Peterson, Fig. 1, tracking camera 140 and reference camera 145, Paragraphs 0016-0017); 
identify a selection of a first imaging zone of a plurality of pre-configured imaging zones within the imaging environment as an active imaging zone (Peterson, Fig. 1, Trigger zones 175, Paragraphs 0021-0022); and
control the image capture device based on the identification of the active imaging zone to capture image data of the active imaging zone (Peterson, Fig. 1, Paragraph s0021-0022). 
However, Peterson does not teach performing processing on the captured image data of the active imaging zone based on the active imaging zone which has been selected, wherein the identification of a selection of the active imaging zone is based on an analysis of the received image data.
In reference to Lavelle, Lavelle teaches an Image capture control system (Lavelle, Fig. 2, Column 7, Lines 18-42), the image capture control system comprising circuitry configured to: 
receive image data of an imaging environment from an image capture device (Lavelle, Fig. 2, wide angle camera sensor 210, pan and tilt camera sensor 220, (Lavelle, Fig. 2, Column 7, Lines 18-59); 

control the image capture device based on the identification of the active imaging zone to capture image data of the active imaging zone (Lavelle, Column 8, Lines 1-14); and 
perform processing on the captured image data of the active imaging zone based on the active imaging zone which has been selected (Lavelle, Column 1, Lines 36-45, Column 10, Lines 47-67, Processing of the captured image data may be the correcting, encoding or transmission of the image data. The processing is based on the captured image data which is based on the active imaging zone which has been selected.), 
wherein the identification of a selection of the active imaging zone is based on an analysis of the received image data (Lavelle, Column 8, Lines 1-14, Column 11, Lines 5-17).
These arts are analogous since they are both related to imaging systems determining a view of the environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Peterson with the method of selecting an imaging zone of a plurality of pre-configured imaging zones based on an object moving to a predefined location as seen in Lavelle to further allow the camera to be used as an event trigger. 
Claims 18 and 19 are rejected for the same reasons as claim 1.



Regarding claim 4, the combination of Peterson and Lavelle teaches the image capture control system according to Claim 1 (see claim 1 analysis), wherein the analysis of the received image data comprises an identification of a visual marker within the imaging environment (Lavelle, Column 8, Lines 1-14, Column 11, Lines 5-17, The particular user is a visual marker.).

Regarding claim 5, the combination of Peterson and Lavelle teaches the image capture control system according to Claim 1 (see claim 1 analysis), wherein the image capture control system is configured to receive data from a zone selection device and wherein the identification of the active imaging zone is based on the data received from the zone selection device (Peterson, Figs. 1 and 8, Paragraphs 0014-0015 and 0030, switch mats 130, presence sensor 170, IR sensor 220 and handheld remote control device 800 are all zone selection devices. Examiner notes: The structure of the zone selection device is interpreted to be the interactive elements (e.g. interactive elements 3008 and 3010) which may be proximity sensors, pressure sensors, button on the remote device (See applicant’s specification page 15). The structure of the zone 

Regarding claim 6, the combination of Peterson and Lavelle teaches the image capture control system according to Claim 5 (see claim 5 analysis), wherein the zone selection device comprises one or more interactive elements located within the imaging environment (Peterson, Figs. 1 and 8, Paragraphs 0014-0015 and 0030, switch mats 130, presence sensor 170, IR sensor 220 and handheld remote control device 800 are all interactive elements.).

Regarding claim 7, the combination of Peterson and Lavelle teaches the image capture control system according to Claim 6 (see claim 6 analysis), wherein the one or more interactive elements comprise a wired and/or wireless switch for activation by a user within the imaging environment and wherein the image capture control system is configured to identify the active imaging zone based on the activation (Peterson, Figs. 7 and 8, Paragraphs 0014-0015, 0026 and 0030, switch mats 130, presence sensor 170, IR sensor 220 and handheld remote control device 800, Mat sensors and IR sensors are wired (see Fig. 7). The handheld remote control device 800 is wireless.).

Regarding claim 8, the combination of Peterson and Lavelle teaches the image capture control system according to Claim 6 (see claim 6 analysis), wherein the one or more interactive elements comprise proximity sensors for identification of a location of a user within the imaging environment and wherein the image capture control system is 

Regarding claim 9, the combination of Peterson and Lavelle teaches the image capture control system according to Claim 6 (see claim 6 analysis), wherein the one or more interactive elements comprise pressure sensors for identification of a location of a user within the imaging environment and wherein the image capture control system is configured to identify the active imaging zone based on the location of the user (Peterson, Figs. 1, Paragraphs 0014-0015, switch mats 130, The switch mats are pressure sensors.).

Regarding claim 10, the combination of Peterson and Lavelle teaches the image capture control system according to Claim 1 (see claim 1 analysis). However, the combination of Peterson and Lavelle does not teach wherein the image capture control system is further configured to receive audio data from one or more audio capture devices within the imaging environment (Examiner notes Peterson discloses a microphone 115 but does not state audio data from the microphone is received by the image capture control system.).
In further reference to Lavelle, Lavelle teaches wherein the image capture control system is further configured to receive audio data from one or more audio capture 
These arts are analogous since they are both related to imaging systems determining a view of the environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Peterson and Lavelle with the teaching of controlling the camera based on audio data as seen in Lavelle to determine events based on audio and control the camera to capture a speaker in the environment.

Regarding claim 11, the combination of Peterson and Lavelle teaches the image capture control system according to Claim 10 (see claim 10 analysis), wherein the identification of the active imaging zone is based on an analysis of the received audio data (Lavelle, Column 9, Lines 50-67, Column 10, Lines 1-14, Column 11, Lines 62-67, Column 12, Lines 1-26).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. (US 2007/0081080) in view of Lavelle (US 9,270,941 B1) in further view of Tan et al. (US 2012/0124602 A1).

Regarding claim 12, the combination of Peterson and Lavelle teaches the image capture control system according to Claim 10 (see claim 10 analysis). However, the combination of Peterson and Lavelle does not teach wherein the image capture control 
In reference to Tan et al. (hereafter referred as Tan), Tan teaches wherein the image capture control system is configured to modulate the received audio data based on the active imaging zone which has been selected (Tan, Paragraphs 0015-0016, summing signals to improve sound capture and reduce background noise is modulating the audio data.).
These arts are analogous since they are all related to imaging systems determining a view of the environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Peterson and Lavelle with the method of allowing selecting of an active imaging area including an audience member and modulating the received audio data based on the active imaging zone to allow for greater presenter and audience interaction and provide enhanced audio for the participant.

Claims 13 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. (US 2007/0081080) in view of Lavelle (US 9,270,941 B1) in further view of Yurick et al. (US 2007/0011012 A1).

Regarding claim 13, the combination of Peterson and Lavelle teaches the image capture control system according to Claim 10 (see claim 10 analysis). However, the combination of Peterson and Lavelle does not teach wherein the image capture control system is further configured to time stamp the received image data, the received audio 
In reference to Yurick et al. (hereafter referred as Yurick), Yurick teaches performing processing on the captured image data (Yurick, Paragraph 0032-0033, optical character recognition (OCR) is performed on the captured image data.), and 
wherein the image capture control system is further configured to time stamp the received image data, the received audio data and a result of the processing performed on the capture image data (Yurick, Paragraph 0032-0033), and further configured to store the time stamped data in a storage (Yurick, Paragraph 0027, The published time stamped data is stored on a database.).
These arts are analogous since they are all related to imaging systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Peterson and Lavelle with the method of performing optical character recognition and speech recognition on the captured image data and timestamping the data as seen in Yurick to automatically detect text in the image and allow for the video/presentation to be searched easily (Yurick, Paragraphs 0064-0066).

Regarding claim 15, the combination of Peterson and Lavelle teaches the image capture control system according to Claim 1 (see claim 1 analysis). However, the combination of Peterson and Lavelle does not teach wherein performing processing on the captured image data further comprises launching an application configured to 
In reference to Yurick et al. (hereafter referred as Yurick), Yurick teaches wherein performing processing on the captured image data further comprises launching an application configured to perform processing on the captured image data (Yurick, Paragraph 0032-0033, The optical character recognition (OCR) engine (application) is launched to perform OCR on the image.).
These arts are analogous since they are all related to imaging systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Peterson and Lavelle with the method of performing optical character recognition on the captured image data and timestamping the data as seen in Yurick to automatically detect text in the image and allow for the video/presentation to be searched easily (Yurick, Paragraphs 0064-0066). Further, the limitation “wherein performing processing on the captured image data further comprises launching an application configured to perform processing on the captured image data of the active imaging zone based on the active imaging zone which has been selected” is met since the processing is based on the captured image data which is based on the active imaging zone which has been selected.

Regarding claim 16, the combination of Peterson and Lavelle teaches the image capture control system according to Claim 1 (see claim 1 analysis). However, the 
In reference to Yurick et al. (hereafter referred as Yurick), Yurick teaches wherein the processing performed on the captured image data comprises image analysis processing (Yurick, Paragraph 0032-0033, The optical character recognition (OCR) is performed on the image.).
These arts are analogous since they are all related to imaging systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Peterson and Lavelle with the method of performing optical character recognition on the captured image data and timestamping the data as seen in Yurick to automatically detect text in the image and allow for the video/presentation to be searched easily (Yurick, Paragraphs 0064-0066).

Regarding claim 17, the combination of Peterson, Lavelle and Yurick teaches the image capture control system according to Claim 16 (see claim 16 analysis), wherein the image analysis processing comprises at least one of handwriting extraction processing (Yurick, Paragraph 0037, The OCR text may be handwritten text.), image overlay processing and gesture recognition processing.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. (US 2007/0081080) in view of Lavelle (US 9,270,941 B1) in further view of Yurick et al. (US 2007/0011012 A1) in further view of Huang et al. (US 2020/0258545 A1).

Regarding claim 14, the combination of Peterson, Lavelle and Yurick teaches the image capture control system according to Claim 13 (see claim 13 analysis), wherein the image capture control system is further configured to insert time stamped auxiliary information at a location identified based on image and/or audio data (Yurick, Paragraph 0032-0033).
However, the combination of Peterson, Lavelle and Yurick does not teach wherein the image capture control system is further configured to construct an output file, the output file comprising time stamped image and/or audio data from the imaging environment, and insert time stamped auxiliary information into the output file at a location identified based on a comparison of the time stamps of the image and/or audio data with the time stamp of the auxiliary information.
In reference to Huang et al. (hereafter referred as Huang), Huang teaches wherein an image capture control system is further configured to construct an output file (Huang, Paragraphs 0007, 0076 and 0102, Video data (video, document data and annotations) and audio data are combined as a file.), the output file comprising time stamped image and/or audio data from the imaging environment (Huang, Paragraph 0055, 0062 and 0066, Image data and audio data are time stamped.), and insert time stamped auxiliary information (Huang, Paragraphs 0056 and 0059, Document data and annotations data are timestamped.) into the output file at a location identified based on a comparison of the time stamps of the image and/or audio data with the time stamp of 
	These arts are analogous since they are all related to imaging systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Peterson, Lavelle and Yurick with the teaching of creating an output file comprising the presentation information as seen in Huang to provide a consolidated file containing presentation and allow for ease when sending or moving the file (that is, only a single file would need to be sent/moved as opposed to multiple files).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/WESLEY J CHIU/           Examiner, Art Unit 2698           


/Timothy J Henn/           Acting Supervisory Patent Examiner of Art Unit 2698